Filed 2/7/22 P. v. Esquivel CA1/3
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    THE PEOPLE OF THE STATE OF
    CALIFORNIA,
           Plaintiff and Respondent,                                    A162105

    v.                                                                  (Contra Costa County
    ANTONIO DEJESUS ESQUIVEL,                                           Super. Ct. No. 51200237)
           Defendant and Appellant.


          Appellant Antonio DeJesus Esquivel appeals the trial court’s order
denying his request to strike or reduce the 25-year-term firearm
enhancement imposed on him under Penal Code section 12022.53,
subdivision (d) (section 12022.53(d)).1 He argues his case should be
remanded because the trial court did not understand the scope of its
discretionary sentencing powers under section 12022.53, subdivision (h)
(section 12022.53(h)) when it declined to strike the firearm enhancement
based on the erroneous belief it lacked authority to impose a lesser included
enhancement in its place. In light of our Supreme Court’s recent decision in
People v. Tirado (Jan. 20, 2022, S257658) ___ Cal.5th ___ [2022 WL 176411]
(Tirado II), which concluded that a court could strike a greater firearm



1        All statutory references are to the Penal Code unless otherwise stated.

                                                               1
enhancement under section 12022.53(d) and impose a lesser uncharged
enhancement instead, we reverse and remand for resentencing.
                 FACTUAL AND PROCEDURAL BACKGROUND
      We detailed the factual and procedural background of this case in our
earlier nonpublished decision affirming Esquivel’s convictions. (See People v.
Esquivel (June 25, 2019, A149692) [nonpub. opn.].) We do not repeat those
details here and instead focus on the facts pertinent to this appeal.
      In 2011, then 21-year-old Esquivel shot B.H. twice on a public
sidewalk. He and his companion then punched and kicked B.H. as he lay on
the ground. Following a trial in 2016, the jury convicted Esquivel of first
degree murder (§ 187) with true findings on an alleged gang enhancement (§
186.22, subd. (b)(1)) and a firearm enhancement (§ 12022.53, subds. (d),
(e)(1)); unlawfully carrying a loaded firearm within an incorporated city (§
12031, subd. (a)(1)); and active participation in a criminal street gang (§
186.22, subd. (a)). The trial court sentenced Esquivel to an aggregate term of
50 years to life in state prison, which included the mandatory 25-year term
for the section 12022.53(d) firearm enhancement. Esquivel appealed.
      In June 2019, this court affirmed the judgment of conviction but
remanded the case for resentencing to allow the trial court to consider its new
discretion to strike the firearm enhancement under Senate Bill No. 620
(2017-2018 Reg. Sess.) (Stats. 2017, ch. 682 §§ 1-2), which amended section
12022.53(h) to grant courts discretion to strike or dismiss a firearm
enhancement imposed under section 12022.53 in the interest of justice
pursuant to section 1385. In our disposition, we “remanded to the trial court
for resentencing limited to determining whether the firearm enhancement
should be stricken or dismissed” under section 12022.53(h), and stated that if




                                        2
the enhancement is not stricken or dismissed, “then the sentence on that
enhancement shall be reinstated as originally imposed.”
      Before the resentencing hearing on remand, Esquivel filed sentencing
memoranda apprising the court of his postconviction conduct while
incarcerated. While in prison, he had availed himself of various job
opportunities, working as a porter, housing clerk, and literacy tutor. He was
pursuing a college degree and was one of twelve incarcerated students in the
state to have received a scholarship to support his further education. He
completed an “Alternatives to Violence” course. To date, he had received no
write-ups for violent behavior, only one for having a cell phone. Esquivel
reflected that he was 21 years old when he committed his crime and was now
30 years old with four years of prison served during which time he had made
substantial progress in his emotional and mental development. He asked the
court to exercise its discretion to strike the 25-year-term firearm
enhancement.
      In addition, on November 13, 2020, Esquivel filed a separate
memorandum of points and authorities asserting that if the court was not
inclined to strike his 25-year-term firearm enhancement outright, under
People v. Morrison (2019) 34 Cal.App.5th 217 (Morrison) it had discretion to
impose a lesser enhancement under sections 12022.53, subdivision (b) or (c),
as a “middle ground” to the lifetime enhancement under subdivision (d).
      In its written opposition, the prosecution commended Esquivel’s efforts
to better himself and the absence of any write-ups for acts of gang violence
while incarcerated but contended those steps were not enough to overcome
his murder of B.H. or subsequent gang-related conduct while pending trial.
      At the February 19, 2021 resentencing hearing, Esquivel’s counsel
explained that its November 13, 2020 memorandum of points and authorities



                                       3
no longer reflected the state of the law with respect to a court’s ability to
impose a lesser firearm enhancement instead of striking the enhancement
outright. Defense counsel noted that People v. Delavega (2021) 59
Cal.App.5th 1074 (Delavega), had recently held that the court could not
impose a lesser firearm enhancement unless one of those lesser
enhancements had been pled and found true by the jury. The court noted
another case, People v. Garcia (2020) 46 Cal.App.5th 786 (Garcia), reached
the same conclusion as Delavega. Defense counsel anticipated that the
California Supreme Court would likely resolve the split in authority between
Morrison and Delavega/Garcia.
      Defense counsel then turned to Esquivel’s growth in the four years
since his sentence. He was studious and dedicated to getting a college
degree. The scholarship spoke volumes about his dedication and commitment
to becoming a better person than what the court saw in 2016. He had
exhibited the type of reformation the court would appreciate. Given the
choices before the court, defense counsel asked the 25-year-term firearm
enhancement be stricken outright.
      The prosecutor stated she was impressed with the steps Esquivel had
taken and noted he was “really making amazing strides.” However, his crime
was horrific—firing several rounds at an unarmed and unsuspecting victim
in the middle of a neighborhood for the purposes of benefiting a gang’s
reputation in general and his own personal standing. As he awaited trial, he
also showed heinous behavior—outright attacks on unsuspecting people and
threats to potential witnesses for the prosecution. In the prosecution’s view,
Esquivel’s “[a]ctions in the past simply [did] not warrant a reduction or a
dismissal of an enhancement at this time.”




                                        4
      The court also heard from Esquivel who stated as follows: He had been
wrong and was “truly sorry to everybody involved.” He had realized that
prison was not the place he wanted to be, so he made a choice to not lose
hope. Instead, he chose to better himself. He aspired to go to college, do as
many programs as possible, and stay out of trouble. He explained the “lower-
level prison” he would soon go to would help him further himself through
college, as well as deepen his own understanding of victim and gang
awareness. While not diminishing what he had done in the past, he was
doing everything he could to better himself.
      After commending Esquivel on his efforts “to do something with his
life” while in prison, the court recounted the “very serious and stark” facts of
his case. The evidence showed Esquivel, along with another gang member,
had gone looking for B.H., who was not posing any danger to Esquivel at the
time, and shot him dead on the street. Balancing Esquivel’s “laudable”
efforts in prison against the stark facts of his crime—and faced with “a binary
choice between striking the 25-year enhancement or not”—the court declined
to strike it. The court added: “I can say this, and this may be some source of
hope for you, Mr. Esquivel, that if I had a choice in the future of accepting a
lesser-included firearm enhancement in the future and balancing that
against what you've done while you have been in [California Department of
Corrections and Rehabilitation], I might very well decide that in your favor.”
The court stated that if the Supreme Court allowed the reduction of the
firearm enhancement to some lesser enhancement rather than the “25 or
nothing alternative,” it “might very well consider a positive decision in
[Esquivel’s] favor” if Esquivel continued his positive efforts while in custody.
In the court’s view, such an approach would better balance the facts of the
case and Esquivel’s efforts to improve himself while incarcerated. On this



                                        5
basis, the court denied Esquivel’s request to strike his firearm enhancement
or substitute a lesser enhancement. Esquivel now appeals the court’s order.
                                  DISCUSSION
      Esquivel contends the trial court did not fully and correctly understand
the scope of its discretionary sentencing powers and erroneously concluded it
lacked authority to strike his firearm enhancements and impose a lesser
firearm enhancement. He says we should reverse the trial court’s order and
remand his case so the trial court can reconsider whether to strike the
firearm enhancement and impose a lesser included firearm enhancement.
Based on recently published Supreme Court authority, we agree.
      Section 12022.53 provides three different escalating sentence
enhancements for the personal use of a firearm in the commission of specified
felonies, including murder. (See § 12022.53, subds. (b)-(d).) These consist of
a 10-year enhancement for the personal use of a firearm under section
12022.53, subdivision (b) (section 12022.53(b)) (id., subd. (b)); a 20-year
enhancement for the personal and intentional discharge of a firearm under
section 12022.53, subdivision (c) (section 12022.53(c)) (id., § subd. (c)); and a
25-year-to-life enhancement for the personal and intentional discharge of a
firearm causing great bodily injury or death under section 12022.53(d) (id., §
subd. (d).).
      Effective January 1, 2018, the Legislature enacted Senate Bill No. 620,
which amended section 12022.53(h), to state: “The court may, in the interest
of justice pursuant to Section 1385 and at the time of sentencing, strike or
dismiss an enhancement otherwise required to be imposed by this section.”
(People v. Hoang (2021) 66 Cal.App.5th 1020, 1022, fn. 3.) Former section
12022.53(h), prohibited courts from striking or dismissing firearm




                                        6
enhancements found true under section 12022.53, “ ‘ “[n]otwithstanding
[s]ection 1385 or any other provision of law.” ’ ” (Id. at p. 1023.)
      A trial court’s refusal to dismiss a section 12022.53 firearm
enhancement is reviewed under the deferential abuse of discretion standard.
(People v. Pearson (2019) 38 Cal.App.5th 112, 116.)2 “When being sentenced,
a defendant is entitled to decisions made by a court exercising informed
discretion. [Citation.] A court acting while unaware of the scope of its
discretion is understood to have abused it.” (Tirado II, supra, ___ Cal.5th at
p. ___ [2022 WL 176411, at *2].)
      To support his contention that his case should be remanded because
the court failed to consider the lesser enhancement, Esquivel relies on
Morrison, supra, 34 Cal.App.5th 217. There, Division Five of this court held
that amended section 12022.53(h) not only gave a trial court the authority to
strike or dismiss a firearm enhancement, but also to impose a lesser firearm
enhancement in the exercise of a court’s discretion. (Id. at p. 222.)
      A number of other Courts of Appeal, however, rejected Morrison’s
holding. In People v. Tirado (2019) 38 Cal.App.5th 637 (Tirado I), review
granted November 13, 2019, S257658, the Fifth District Court of Appeal
disagreed with the court in Morrison, noting that “[n]othing in the plain
language of sections 1385 or 12022.53, subdivision (h) authorizes a trial court
to substitute one enhancement for another.” (Tirado I, supra, at p. 643.) In
People v. Garcia (2020) 46 Cal.App.5th 786, review granted June 10, 2020,
S261772—the case the court referred to at Esquivel’s resentencing hearing—
the court agreed with the Fifth District in Tirado I “that section 12022.53,


2     The People contend this appeal presents issues of statutory
interpretation which we review de novo. We need not resolve this
disagreement because we conclude the court’s order must be reversed under
any standard.

                                         7
subdivision (h) does not grant a trial court the discretion to substitute lesser
included firearm enhancements, at least where the greater enhancement is
legally and factually valid.” (Id. at pp. 790–791.) Later, Division One of this
court decided Delavega, supra, 59 Cal.App.5th 1074—the case defense
counsel referenced at the resentencing hearing—which also agreed with the
Fifth District’s Tirado I line of cases and held that section 12022.53(h) did
not give the trial court power to strike a legally and factually supported
enhancement found true and impose a lesser enhancement that was not
found true. (Delavega, supra, at p. 1094.)
      While this appeal was pending, the conflict between Morrison and the
contrary line of cases was resolved by our Supreme Court in Tirado II, supra,
___ Cal.5th ___ [2022 WL 176411].3 There, the Court concluded that
“Morrison correctly described the scope of a trial court’s sentencing discretion
under section 12022.53.” (Tirado II, supra, ___ Cal.5th at p. ___ [2022 WL
176411, at *4].) At the outset, the Court noted that a trial court is not
categorically prohibited from imposing a lesser included, uncharged
enhancement so long as the prosecution has charged the greater
enhancement and the facts supporting the lesser enhancement have been
alleged and found true. (Id. at p. ___ [2022 WL 176411, at *4] [citing a
number of cases applying this principle including People v. Strickland (1974)
11 Cal.3d 946 and People v. Fiahlo (2014) 229 Cal.App.4th 1389].) It found
no authority which conditioned a trial court’s power to impose an uncharged
enhancement on the charged and adjudicated enhancement being legally or
factually inapplicable. (Id. at p. ___ [2022 WL 176411, at *4].) Nor did


3     Both parties indicated in their appellate briefs that the Supreme Court
had granted review in Tirado I and Delavega. Further, Esquivel also
anticipated that this conflict would be settled relatively soon given Tirado I
was argued and submitted in early November 2021.

                                        8
section 12022.53 bar a trial court from imposing an enhancement under
section 12022.53(b) or (c) when those enhancements were not specifically
listed in the accusatory pleading but the facts giving rise to the enhancement
were alleged and found true. (Id. at p. ___.) The court further noted that
section 12022.53, subdivision (j) authorized the imposition of enhancements
under section 12022.53 as long as “the existence of any fact required under
subdivision (b), (c), or (d) [is] alleged in the accusatory pleading and . . .
admitted . . . or found to be true.” (Id. at p. ___ [2022 WL 176411, at *3]; §
12022.53, subd. (j).) Thus, the Court concluded that under the section
12022.53 statutory framework, courts are permitted to strike a section
12022.53(d) enhancement found true by the jury and to impose a lesser
uncharged statutory enhancement instead. (Id. at p. ___ [2022 WL 176411,
at *6] [“To summarize: When an accusatory pleading alleges and the jury
finds true the facts supporting a section 12022.53(d) enhancement, and the
court determines that the section 12022.53(d) enhancement should be struck
or dismissed under section 12022.53(h), the court may, under section
12022.53(j), impose an enhancement under section 12022.53(b) or (c).”].)
      Here, the record shows that the trial court did not understand it could
impose a lesser included enhancement in lieu of the charged section
12022.53(d) firearm enhancement found true by the jury when it declined to
strike Esquivel’s 25-year-term firearm enhancement. The record further
shows that if the trial court understood that it had a choice to impose a lesser
included firearm enhancement instead of the greater one imposed, it might
do so. Tirado II has clarified that the section 12022.53 statutory framework
permits a court to strike the section 12022.53(d) enhancement found true by
a jury and to impose a lesser charged enhancement instead. In light of this
new controlling authority, a remand to the trial court for resentencing is once



                                          9
again warranted, so that the trial court may consider whether to strike the
greater firearm enhancement and impose a lesser included enhancement in
its place. We express no opinion as to how the court should exercise its
discretion on remand.
      We need not address the People’s arguments that the Tirado I line of
cases, including Delavega, is more persuasive than Morrison, as the Supreme
Court has resolved that conflict in favor of Morrison, as discussed.
                                DISPOSITION
      The trial court’s order denying Esquivel’s motion for resentencing is
reversed, and the case is remanded for resentencing. After such
resentencing, the trial court is directed to issue a new minute order and an
amended abstract of judgment to reflect whether it strikes or dismisses the
existing firearm enhancement and imposes a lesser included enhancement in
its place or reinstates the sentence on the firearm enhancement. The court
shall forward a certified copy of the amended abstract of judgment to the
California Department of Corrections and Rehabilitation.




                                      10
                                  _________________________
                                  Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Rodríguez, J.




People v. Esquivel/A162105


                             11